Citation Nr: 1114796	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-28 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to August 1983 and from November 2003 to April 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to service connection for PTSD.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depression, regardless of the precise diagnosis. 

An April 2007 rating decision denied service connection for sleep apnea and right ear hearing loss.  While the Veteran timely filed a notice of disagreement with this decision, the appeal was not perfected following the January 2008 statement of the case.  The RO did not certify either issue as being on appeal, and took no other actions indicating that the issues were on appeal.  Accordingly, the Board will not consider these issue further.  38 C.F.R. § 20.200 (2010) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case is issued, a timely filed substantive appeal); cf. Ortiz v. Shinseki, 23 Vet. App. 353 (2010) (a substantive appeal is not a jurisdictional requirement and jurisdiction may vest where an RO has taken actions to indicate that an issue is on appeal even where a substantive appeal has not been submitted).

In March 2011, the Veteran's representative submitted argument to the Board with regard to the sleep apnea and right ear hearing loss issues.  This argument could not constitute a substantive appeal because it was submitted to the Board rather than the entity that entered the decision, and was submitted more than one year after the notice of the subject rating decision and more than 60 days after the statement of the case.  38 U.S.C.A. § 7105(b)(1), (d)(3) (West 2002).

The Veteran and his spouse provided testimony before a Decision Review Officer at the RO in September 2006.  A transcript is of record.  

FINDING OF FACT

The Veteran's acquired psychiatric disorders, to include PTSD and major depression, began as a result of combat-related service and have continued since.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and major depression, was incurred as a result of active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010); 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.)(1994)(DSM IV); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptoms and an in-service stressor.  If the evidence established that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Otherwise, there must be credible supporting evidence that the claimed in-service stressor occurred.  Id.

Effective July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by re-designating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: (f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. at 39852.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The record clearly shows current diagnoses of PTSD and major depression.  Although the Veteran was noted to not meet the criteria for a PTSD diagnosis early in his treatment, a master social worker, clinical psychologist and psychiatrist have subsequently diagnosed the Veteran as having PTSD.  He has been diagnosed consistently as having major depression since beginning treatment about nine months after discharge.  

In addition, the Veteran has combat stressors.  Specifically, he reported that he experienced enemy fire in the form of mortar and grenade attacks at his base and while on convoy duty in Iraq.  

Receiving enemy fire can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination that a Veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a Veteran engaged in combat may include the Veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  

The record contains evidence that the Veteran was a radio operator with Company A, 28th Signal Battalion from March 2004 to March 2005 in support of Operation Iraqi Freedom.  His certificate of discharge from service shows that he served in an "imminent danger pay area" in Iraq during that time and received the Army Commendation Medal and Global War on Terrorism Service and Expeditionary Medals.  Internet research demonstrates that Company A, 28th Signal Battalion deployed in April 2004 to April 2005 in support of major combat missions in Iraq.  The Veteran's reports of receiving enemy fire are consistent with the circumstances of his service in combat, and occurrence of the events is presumed.  

Therefore, two of the three elements necessary for service connection-current disability and the occurrence of combat-related stressors -are demonstrated.

The Veteran's medical records also establish a link between the Veteran's reported symptoms and his claimed in-service combat stressors.  In a January 2006 VA medical center (VAMC) treatment record, a diagnosis of major depression, single episode and rule out PTSD was in part based upon the Veteran's report of combat experiences in service during the his active duty in Iraq.  

Thereafter, the same psychiatrist continued to treat the Veteran and consistently reported diagnoses of PTSD and major depression.  Thus, the Veteran has been diagnosed as having PTSD and major depression and there is credible medical evidence of a nexus between his symptoms and his claimed in-service combat stressors.  

Moreover, the Veteran reported a continuity of symptomatology during the September 2007 DRO hearing and began receiving mental health treatment within nine months of discharge from active duty.  

On VA examination in November 2006, the examiner found that the Veteran did not fit the full constellation of symptoms required for a diagnosis of PTSD.  However, since the examination, the Veteran has been consistently diagnosed as having PTSD.  The VA examiner did diagnose major depression based at least in part on the Veteran's combat stressors.  This is consistent with the remainder of the clinical record.  Hence, the criteria for service connection for major depression are also met.

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for acquired psychiatric disabilities, namely PTSD and major depression.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and major depression, is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


